           

WAKE COUNTY, NC 439

LAURA M RIDDICK

REGISTER OF DEEDS

PRESENTED & RECORDED ON

03/11/2005 AT 14:53:13

            BOOK: 011259 PAGE: 81822 - 81828

 

Tax ID #0150575

Excise D

 

Prepared by Thomas B. Wood, Department of Transportation, Attorney General’s
Office 1505 Mail Service Center, Raleigh, NC 27699-1505

 

STATE OF NORTH CAROLINA

COUNTY OF WAKE

 

THIS QUITCLAIM DEED executed this the 25th day of January 2005, by and between
the Department of Transportation, (hereinafter known as the Department), and
CAROLINA INVESTMENT PARTNERS, LTD, (hereinafter known as the GRANTEE);

 

WITNESSETH:

 

THAT WHEREAS, by Deed dated July 18, 1986, said Deed being recorded in Deed Book
3785 at Page 763 of the Wake County Registry, the Department of Transportation
acquired a parcel of land from Walsmith Associates, a North Carolina general
partnership, during the highway right of way acquisition for State Highway
Project 8.1401501, the improvement of US 1, in Wake County; and

 

WHEREAS, the GRANTEE, has requested that the Department quitclaim to it a 1.99
acre tract being a portion of the above-mentioned acquisition; and

 

WHEREAS, the Department has determined that the approximately 1.99 acre area is
no longer needed for highway purposes and can be considered surplus; and

 

WHEREAS, the Department, as part of the settlement of its highway Right of Way
claim with the Grantee, has agreed to convey the 1.99 acre area to the Grantee
as part of its consideration for said settlement; and

 

WHEREAS, by that resolution adopted the 2nd day of December, 2004, the Board of
Transportation approved the conveyance of the approximately 1.99 acre tract to
the GRANTEE for $10.00 (TEN DOLLARS) and other good and valuable consideration
and authorized the Department to execute and deliver this instrument to the
GRANTEE upon receipt of said sum;

 

mail to: Carolina Investment Partners

              4000 Blueridge Road St. 100

              Raleigh 27612

 



--------------------------------------------------------------------------------

NOW, THEREFORE, for the receipt of the aforementioned consideration of $10.00
(TEN DOLLARS) and other good and valuable consideration, receipt of which is
hereby acknowledged, the GRANTOR, does remise, release and forever quitclaim
unto the said GRANTEE, its successors and assigns, all of its right, title,
claim or interest in and to that 1.99 acre area lying and being in Wake County,
North Carolina, and being described as follows:

 

Point of BEGINNING being the southwestern corner of the property of the
Department of Transportation, formerly Walsmith Associates, a North Carolina
general partnership, and being S 56-44-30 W, 160.69 meters from a point in the
centerline of-CPRPB-, Sta 12+00; thence to a point on a bearing of N 46-20-30 E,
a distance of 42.00 meters (137.8 feet); thence to a point on a bearing of N
46-20-30 E, a distance of 26.67 meters (87.5 feet); thence to a point on a
bearing of N 48-53-30 E, a distance of 25.33 meters (83.1 feet) ; thence to a
point on a bearing of N 48-53-30 E, a distance of 16.04 meters (52.6 feet);
thence to a point on a bearing of N 33-30-30 E, a distance of 187.34 meters
(614.6 feet; thence to a point on a bearing of N 03-25-30 E, a distance of 72.68
meters (238.5 feet); thence to a point on a bearing of S 27-16-30 E, a distance
of 37.18 meters (122.0 feet; thence to a point on a bearing of S 28-17-00 E, a
distance of 24.97 meters (81.9 feet), thence to a point on a bearing of S
27-53-30 E, a distance of 34.43 meters (112.9 feet); thence to a point on a
bearing of S 45-09-00 W, a distance of 99.83 meters (327.5 feet; thence to a
point on a bearing of S 43-04-30 W, a distance of 120.26 meters (394.6 feet);
thence to a point on a bearing of N 45-18-30 W, a distance of 4.71 meters (15.4
feet); thence to a point on a bearing of S 44-51-30 W, a distance of 9.83 meters
(32.3 feet); thence to a point on a bearing of S 44-55-30 E, a distance of 5.02
meters (16.5 feet) ; thence to a point on a bearing of S 43-04-30 W, a distance
of 9.48 meters (31.1 feet); thence to a point on a bearing of S 56-00-00 W, a
distance of 81.39 meters (267.0 feet); returning to the point and place of
BEGINNING Having an area of 8027.03 Square Meters (86.401.9 Square Feet) being
0.80 Hectares (2.0 Acres)

 

The above-described area is subject to a Permanent Drainage Basement described
as follows:

 

Point of BEGINNING being a point in the southeast line of the property of the
Department of Transportation, formerly Walsmith Associates, a North Carolina
general partnership, and lying and being S 59-26-30 W, 70.17 meters from a point
in the centerline of-CPRP8-, Sta. 12+00; thence to a point on a bearing of N
44-55-30 W, a distance of 5.02 meters (16.5 feet); thence to a point on a
bearing of N 44-51-30 E, a distance of 9.83 meters (32.3 feet); thence to a
point on a bearing of S 45-18-30 E, a distance of 4.71 meters (15.4 feet);
thence to a point on a bearing of S 43-04-30 W, a distance of 9.87 meters (32.4
feet); returning to the point and place of BEGINNING, Having an area of 47.90
Square Meters (515.5 Square Feet) being LESS THAN 1 Hectare (LESS THAN 1 Acre)

 



--------------------------------------------------------------------------------

Main Parcel:

 

Having an area of 47.90 Square Meters (515.5 Square Feet) being LESS THAN 1
Hectare, (LESS THAN 1 Acre)

 

This description was taken from the Master Plans for State Highway Project
8.1401501, Wake County, and from a deed recorded on July 18,1986 in Deed Book
3785 at Page 763 of the Wake County Registry with both the aforesaid Master
Plans and deed being on file in the Offices of the Department of Transportation
in Raleigh, North Carolina.

 

This conveyance is made subject to any underground or above-ground utilities in
existence at the time of the conveyance to Grantee. In the event the Grantee
should desire such utilities to be relocated or removed, the costs for said
relocation or removal shall be borne by the Grantee.

 

TO HAVE AND TO HOLD the above-described land and premises together with all
privileges and appurtenances thereunto belonging to the said GRANTEE, its
successors and assigns, free and discharged of all right and title and interest
of Grantor or anybody claiming by or through it.

 

IN WITNESS WHEREOF, the Department of Transportation has hereunto set its hand
and seal on the day and year first above written.

 

STATE OF NORTH CAROLINA

DEPARTMENT OF TRANSPORTATION

By:  

/s/ John B. Williamson, Jr.

   

JOHN B. WILLIAMSON, JR.

   

MANAGER OF RIGHT OF WAY

 

ATTEST:

/s/ Illegible

SECRETARY TO THE BOARD OF

TRANSPORTATION AND CUSTODIAN

OF THE SEAL OF THE DEPARTMENT

OF TRANSPORTATION

 

[SEAL]

APPROVED AS TO FORM:

 

ROY COOPER

Attorney General

/s/ Thomas B. Wood

Thomas B. Wood

Assistant Attorney General

 



--------------------------------------------------------------------------------

LOGO [g11312image1.jpg]

 



--------------------------------------------------------------------------------

LOGO [g11312image2.jpg]

 



--------------------------------------------------------------------------------

NORTH CAROLINA

WAKE COUNTY

 

This the 25th day of January, 2005, personally appeared before me, Joe G.
Creech, Jr., a Notary Public of Johnston County and State, Tammy Denning, who
being by me duly sworn, says that she knows the Seal of the Department of
Transportation and is acquainted with John B. Williamson, Jr., who is Manager of
Right-of-Way of the Division of Highways of said Department, and that she, the
said Tammy Denning, is the Secretary to the Board of Transportation and
Custodian of the Seal of the Department of Transportation, and saw said Manager
of Right of Way sign the foregoing instrument, and that she, the said Secretary
to the Board of Transportation and Custodian of the Seal of the Department of
Transportation, affixed said seal to said instrument and signed her name in
attestation of the execution thereof in the presence of said Manager of Right of
Way.

 

WITNESS my hand and Notarial Seal, the 25th day of January, 2005.

 

/s/ Illegible NOTARY PUBLIC

 

My Commission Expires:

 

September 8, 2007

 

[SEAL]

 